Citation Nr: 1801950	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-10 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel



INTRODUCTION
The Veteran had honorable active duty service with the United States Marine Corps from April 1969 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and November 2014 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction has since transferred to the RO in St. Petersburg, Florida.  The Veteran timely perfected appeals to the Board. 

In October 2015, the Board remanded these issues in order to associate outstanding medical and/or treatment records with the claims file and to schedule a new VA examination once those records were obtained.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand is again necessary in order to properly adjudicate the issues on appeal.

In a February 2017 statement, the Veteran's attorney expressed his dissatisfaction with the January 2017 VA examination.  The Veteran felt that his statements were discounted by the examiner, and his requests for clarification of questions were ignored.  The attorney requested a new examination.

The January 2017 VA examination report is inconsistent with the Veteran's extensive VA Medical Center (VAMC) treatment records.  The examiner determined that he could not formally diagnose the Veteran with depressive disorder, stating that he appeared to be exaggerating symptoms during the examination.  While these findings are certainly probative, the examiner did not reconcile his conclusions with the Veteran's history of treatment for depression and the symptoms expressed therein.

Given the Veteran's complaints about the thoroughness of the January 2017 examination as well as the report's omission of a review of past mental health treatment, the Board finds that a new VA examination is necessary to clarify the severity of the Veteran's service-connected depressive disorder and its functional impact.

As adjudication of the Veteran's claim of entitlement to TDIU is inextricably intertwined with the resolution of his increased rating claim for his service-connected depressive disorder, it must be remanded for readjudication following the completion of the below development.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the aforementioned development is complete, schedule the Veteran for a new VA examination to assess the current nature and severity of his service-connected depressive disorder.  The examiner must review the entire claims file, including a copy of this remand.  The examiner must also consider the Veteran's mental health treatment records, including symptomatology reported therein.  The examiner should opine as to the following:

(a)  List any and all mental health diagnoses applicable to the Veteran;

(b)  Describe in detail the nature and severity of the Veteran's mental health diagnoses;

(c)  If the Veteran may not be diagnosed with depressive disorder in the evaluation, describe why this conclusion cannot be drawn;

(d)  If there are any findings to suggest an indication of exaggerated reporting or lack of cooperation with the examiner, the examiner should describe these occurrences in detail, provide a full explanation as to why such a finding(s) was reached and expound upon any conclusions that may be drawn from the Veteran's observed behavior;

(e)  Reconcile any differing diagnoses found in the examination with the Veteran's history of mental health treatment;

(f)  Provide, if possible, an assessment of the Veteran's functional impairment due to his service-connected depressive disorder both presently and retrospectively as of March 2014.

The examiner must provide all findings, along with a complete rationale for his or her opinion in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion.  The examiner should also identify what additional information or evidence (if any) may allow for a more definitive opinion.  

3.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claims on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative an opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




